Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO PURCHASE AGREEMENT, COMPANY SECURITY AND

PLEDGE AGREEMENT, SUBSIDIARY SECURITY AND PLEDGE AGREEMENT

AND REGISTRATION RIGHTS AGREEMENT

FIRST AMENDMENT TO PURCHASE AGREEMENT, COMPANY SECURITY AND PLEDGE AGREEMENT,
SUBSIDIARY SECURITY AND PLEDGE AGREEMENT AND REGISTRATION RIGHTS AGREEMENT (this
“First Amendment”), dated as of March 13, 2008, by and between Distributed
Energy Systems Corp., a Delaware corporation (the “Company”), Northern Power
Systems, Inc., a Delaware corporation (“Northern”), Proton Energy Systems, Inc.,
a Delaware corporation (“Proton”), Technology Drive, L.L.C., a Connecticut
limited liability company (“Tech LLC”) and Perseus Partners VII, L.P., a
Delaware limited partnership (the “Purchaser”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined have the respective
meanings provided such terms in the Purchase Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Company and the Purchaser are parties to a Securities Purchase
Agreement, dated as of May 10, 2007 (as amended, modified and/or supplemented
to, but not including, the date hereof, the “Purchase Agreement”);

WHEREAS, the Company and the Purchaser are parties to a Security and Pledge
Agreement, dated as of June 1, 2007 (the “Company Security and Pledge
Agreement”);

WHEREAS, each of Northern, Proton and Tech LLC (collectively, the “Subsidiary
Guarantors”, and individually, a “Subsidiary Guarantor”) and the Purchaser are
parties to a Security and Pledge Agreement, dated as of June 1, 2007 (the
“Subsidiary Security and Pledge Agreement”);

WHEREAS, the Company and the Purchaser are parties to a Registration Rights
Agreement, dated as of June 1, 2007 (the “Registration Rights Agreement”, and
together with the Purchase Agreement, the Company Security and Pledge Agreement,
the Subsidiary Security and Pledge Agreement, the “Investment Agreements”); and

WHEREAS, subject to the terms and conditions of this First Amendment, the
Company, the Subsidiary Guarantors and the Purchaser (collectively, the
“Parties”) hereto wish to amend certain provisions of, and enter into certain
agreements with respect to, the Investment Agreements as herein provided;

NOW, THEREFORE, it is agreed:

 

I. Amendments and Agreements With Respect To Purchase Agreement.

1. Section 1.1 of the Purchase Agreement is hereby amended by inserting the
following new clause (c) at the end of said Section:



--------------------------------------------------------------------------------

“(c) Additional Investment Note. In reliance upon the respective
representations, warranties and covenants of the Parties contained in this
Agreement, and subject to satisfaction of the applicable conditions set forth in
Article II of this Agreement, at a closing date to be mutually agreed by the
Parties, the Company shall issue, sell and deliver to the Purchaser, and the
Purchaser shall purchase from the Company, a senior secured convertible
promissory note, substantially in the form attached hereto as Exhibit K (the
“Additional Investment Note”), that has an aggregate purchase price of
$1,500,000, a maturity date of November 30, 2008 and is convertible into Common
Shares. The proceeds from the issuance of the Additional Investment Note shall
be used for general corporate purposes consistent with the Company’s Revised
Business Plan (as defined below).”

2. Section 1.2(b) of the Purchase Agreement is hereby amended by deleting the
text “and together with the Initial Investment Warrant, the ‘Warrants’” in the
parenthetical at the end of said clause.

3. Section 1.3(a) of the Purchase Agreement is hereby amended by:

(i) substituting the following text “Each of the Initial Investment Closing, the
Subsequent Investment Closing and the Additional Investment Closing” for the
text “Each of the Initial Investment Closing and the Subsequent Investment
Closing.”;

(ii) substituting the following text “on the Initial Investment Closing Date,
the Subsequent Investment Closing Date and the Additional Investment Closing
Date” for the text “on the Initial Investment Closing Date and the Subsequent
Investment Closing Date”;

(iii) inserting the following new subclause (d) at the end of said Section:

“(d) At the Additional Investment Closing, (i) the Company shall issue and
deliver to the Purchaser the Additional Investment Note, (ii) the Purchaser
shall pay the purchase price for the Additional Investment Note by wire transfer
of immediately available funds to the account designated by the Company on
Schedule 1.3 hereto, (iii) the Company shall pay all Additional Investment
Transaction Expenses owed to the Purchaser and (iv) the Parties (and, as
applicable, their Affiliates) shall execute and deliver all other documentation
contemplated hereby to be executed and delivered at such Closing.”

4. Section 1.4 of the Purchase Agreement is hereby amended by inserting the
following sentence at the end of said Section:

“The net proceeds to the Company from the issuance and sale of the Additional
Investment Note shall be used for general corporate purposes consistent with the
Company’s Revised Business Plan.”



--------------------------------------------------------------------------------

5. Article II of the Purchase Agreement is hereby amended by inserting the
following new Sections 2.6 and 2.7 immediately after Section 2.5 appearing in
said Section:

“2.6 Conditions to the Obligations of the Purchaser at the Additional Investment
Closing. The obligations of the Purchaser to consummate the transactions
described in this Agreement at the Additional Investment Closing are subject to
the satisfaction (or waiver by the Purchaser), at or before the Additional
Investment Closing, of the following conditions:

(a) Representations and Warranties Correct. The representations and warranties
of the Company contained in this Agreement or in any other Transaction Document
that are qualified as to materiality are true and correct, and all other
representations and warranties of the Company contained in this Agreement or in
any other Transaction Document that are not so qualified are true and correct in
all material respects, in each case with the same effect as though made as of
the date of this Agreement and as of the Additional Investment Closing,
(i) except that the accuracy of representations and warranties that by their
terms speak as of a specified date are determined as of such date and
(ii) except for matters arising after the date of this Agreement that, (A) when
viewed in the aggregate, have not had and are not reasonably likely to have a
Material Adverse Effect or (B) have been disclosed in writing or electronically
to the Purchaser or its representatives.”

(b) Performance of Obligations. The Company has performed or complied with in
all material respects all agreements and covenants required to be performed or
complied with by it under this Agreement or any other Transaction Document, as
amended, at or prior to the Additional Investment Closing.

(c) Compliance Certificate. The Purchaser has received a certificate dated as of
the Additional Investment Closing Date and signed by the Chief Executive Officer
of the Company on behalf of the Company stating that the conditions specified in
Sections 2.6 (a), (b), (e), (f) and (g) have been satisfied.

(d) Definitive Transaction Documents. The Additional Investment Note has been
issued and delivered by the Company to the Purchaser.

(e) Consents and Waivers. The Company has all material consents, approvals,
authorizations, permits and waivers of, and delivered



--------------------------------------------------------------------------------

all notices to, third parties necessary for the Company to consummate the
transactions contemplated by this Agreement and by the Transaction Documents,
and all such consents, approvals, authorizations, permits and waivers are in
full force and effect.

(f) Effectiveness of Other Transaction Documents; No Default. Each of the
Transaction Documents executed and delivered at each of the Initial Investment
Closing (except for the Senior Secured Note which was paid in full and
terminated in accordance with its terms as of the Subsequent Investment Closing
Date) and the Subsequent Investment Closing is in full force and effect and no
Event of Default (or event or circumstance that with notice or the lapse of time
would constitute an Event of Default) under the Senior Secured Convertible Note
or any Additional Secured Notes that have been issued by the Company has
occurred and is continuing as of the Additional Investment Closing.

(g) Material Adverse Effect. Since May 10, 2007, no event has occurred or is
reasonably likely to occur that would reasonably be expected to have a Material
Adverse Effect, other than as disclosed in the Disclosure Schedule where it is
clear from a reading of the disclosure that such disclosure is applicable to
this clause (g), or reflected in the Company’s filings with the SEC, or as
disclosed in writing or electronically to the Purchaser or its representatives
prior to the Additional Investment Closing Date.

(h) Reimbursement for Expenses. The Company has tendered payment for
reimbursement of all expenses then owed to the Purchaser or Perseus, L.L.C. in
accordance with Section 1.3(d) or Section 8.6(a).

(i) Approval of the Revised Business Plan. The Board has approved a revised
business plan for the Company that is reasonably acceptable to the Purchaser, a
copy of which is attached hereto as Exhibit L (the “Revised Business Plan”).

(j) Other Documents. The Purchaser has received from the Company such other
documents as they may reasonably request.

Section 2.7 Conditions to Obligations of the Company at the Additional
Investment Closing. The obligations of the Company to consummate the
transactions described in this Agreement at the Additional Investment Closing
are subject to the satisfaction (or waiver by the Company), at or before the
Additional Investment Closing, of the following conditions:

(a) Representations and Warranties Correct. The representations and warranties
of the Purchaser contained in this Agreement or in any other Transaction
Document that are qualified as to



--------------------------------------------------------------------------------

materiality are true and correct, and all other representations and warranties
of the Purchaser contained in this Agreement or in any other Transaction
Document that are not so qualified are true and correct in all material
respects, in each case as of the date of this Agreement and as of the Additional
Investment Closing Date, with the same effect as though made as of each such
date, except that the accuracy of representations and warranties that by their
terms speak as of a specified date will be determined as of such date.

(b) Performance of Obligations. The Purchaser has performed or complied with in
all material respects all agreements and covenants required to be performed or
complied with by it under this Agreement and each other Transaction Document at
or prior to the Additional Investment Closing.

(c) Payment. The Purchaser has tendered payment for its Additional Investment
Note in accordance with Section 1.1(c) and Section 1.3 of this Agreement.”

6. The first sentence of the preamble to Article III of the Purchase Agreement
is hereby deleted in its entirety and replaced by the following new text:

“The Company represents and warrants to the Purchaser that, except as (i) set
forth in the Company’s Disclosure Schedule delivered to the Purchaser prior to
May 10, 2007 (the “Disclosure Schedule”), (ii) expressly disclosed in the
Company’s last annual report on Form 10-K as filed with the SEC, excluding any
exhibits thereto, or the Company’s reports on Form 10-Q as filed with the SEC
subsequent to such annual report on Form 10-K, excluding any exhibits thereto,
or (iii) disclosed in writing or electronically to the Purchaser or its
representatives prior to the Additional Investment Closing Date, the statements
contained in the following paragraphs of this Article III are all true and
correct.”

7. The definition of the defined term “Company Reports” in Section 3.8 of the
Purchase Agreement is hereby amended by replacing it with the following new
text:

“(i) each Form 10-K report under the Exchange Act beginning with the fiscal year
ended December 31, 2005 through the Effective Date, (ii) each Form 8-K report
filed by the Company beginning with the fiscal year 2005 through the Effective
Date, and (iii) each Form 10-Q report under the Exchange Act filed by the
Company beginning with the fiscal year 2005 through the Effective Date, with the
Effective Date in each case to include the effective date of the latest
amendment to this Agreement”.



--------------------------------------------------------------------------------

8. The definition of the defined term “Latest Balance Sheet” in Section 3.10 is
hereby amended by deleting the date “March 31, 2007” and replacing it with the
following new text “Company’s most recent set of financial statements filed with
the SEC”.

9. Article V of the Purchase Agreement is hereby amended by inserting the
following new Sections 5.20 and 5.21 immediately after Section 5.19:

“Section 5.20 Wind Opportunity Investment. Effective after the Additional
Investment Closing, in the event that:

(a) one or more capital investors satisfactory to the Purchaser (the “Wind
Investors”) invest with the Company in a project, joint venture, partnership or
other transaction to be conducted with an entity other than the Company for the
purpose of developing the Company’s wind turbine products (the “Wind
Opportunity”), the Purchaser shall be issued, for no additional consideration, a
five-percent fully diluted interest in such Wind Opportunity at the time of the
Wind Investors’ (and any other person receiving interests in the Wind
Opportunity contemporaneously with the investment by the Wind Investors) initial
investment in the Wind Opportunity (the “Wind Stake”), with the interests issued
to the Purchaser to have the same rights, powers and privileges as the interests
received by the Company; provided that, the parties hereto agree that the term
“initial investment” as used herein shall mean the aggregate initial investment
made by all investors in the Wind Opportunity, whether or not completed in one
or more tranches; or

(b) the Wind Investors pursue the Wind Opportunity by investing directly in the
Company, the Company shall issue and deliver to the Purchaser for no additional
consideration, a warrant, substantially in the form attached hereto as Exhibit M
(the “Additional Investment Warrant”).”

Section 5.21 Asset Sales. Following the consummation of any sale of assets of
the Company or any of its Affiliates other than sales in the ordinary course of
business in accordance with the terms of the Promissory Notes and this Agreement
(each, an “Asset Sale”) by the Company or any of its Affiliates, the Company
shall, at the option of the Purchaser in its sole discretion,

(a) deliver an irrevocable letter of credit for the benefit of the Purchaser
issued on terms and conditions acceptable to the Purchaser by a bank reasonably
acceptable to the Purchaser in the amount of the Adjusted Net Proceeds (as
defined below);

(b) open a restricted cash account at a bank reasonably acceptable to the
Purchaser subject to an account control agreement in form and substance
reasonably acceptable to the Purchaser and deposit the Adjusted Net Proceeds in
such account;



--------------------------------------------------------------------------------

(c) use all or part of the Net Proceeds to repay some or all of any monetary
Obligations owed by the Company or any of its Affiliates to the Purchaser or any
of its Affiliates, including but not limited to the Promissory Notes; or

(d) otherwise secure the Obligations or make such other arrangements with the
Adjusted Net Proceeds as requested by the Purchaser in its sole discretion.

For purposes of this Section 5.21, “Net Proceeds” means the actual proceeds
available to the Company after deduction of related transaction costs as agreed
to by the Parties and “Adjusted Net Proceeds” means the Net Proceeds not used to
repay monetary Obligations owed to the Purchaser pursuant to clause (c) above.”

10. Section 8.6 of the Purchase Agreement is hereby amended by inserting the
following new clauses (c) and (d) at the end of such Section:

“(c) Wind Opportunity Expenses. The Company shall pay all reasonable
out-of-pocket expenses and fees and disbursements, including without limitation
attorneys’ fees, incurred by the Purchaser or on behalf of the Purchaser in
connection with the evaluation, negotiation or consummation of any of the Wind
Stake, the Wind Opportunity, the Additional Investment Warrant or any other
transactions related to the Wind Opportunity, regardless of whether such
transaction is consummated.

(d) Asset Sale Related Expenses. The Company shall pay all reasonable
out-of-pocket expenses and fees and disbursements, including without limitation
attorneys’ fees, incurred by the Purchaser or on behalf of the Purchaser in
connection with the evaluation, negotiation or consummation of any Asset Sale,
regardless of whether such Asset Sale is consummated, or any of the actions set
forth in Section 5.21 of this Agreement.

11. Schedule I of the Purchase Agreement is hereby amended by replacing the
definition of the term “Promissory Note” and “Promissory Notes” with the
following new text:

“‘Promissory Note’ and ‘Promissory Notes’ means (i) the Senior Secured Note and
any Additional Secured Notes thereunder, (ii) the Senior Secured Convertible
Note and any promissory notes issued thereunder as paid in kind interest, and
(iii) the Additional Investment Note and any promissory notes issued thereunder
as paid in kind interest.”

12. Schedule I of the Purchase Agreement is hereby amended by replacing the
definition of the term “Transaction Documents” with the following new text:



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Promissory Notes, the
Warrants, the Security and Pledge Agreement, the Subsidiary Security and Pledge
Agreements, the Guaranties, the Registration Rights Agreement, the Intercreditor
Agreement, the Management Rights Letter and any other instrument or agreement at
any time delivered in connection with the foregoing or to secure the
Obligations, in each case as the same may be amended or restated from time to
time, including but not limited to the First Amendment.

13. Schedule I of the Purchase Agreement is hereby amended by replacing the
definition of the term “Warrant” with the following new text:

“‘Warrants’ means the Initial Investment Warrant, the Subsequent Investment
Warrant, the Additional Investment Warrant and any other warrant issued and
delivered to the Purchaser under the terms of this Agreement.”

14. Schedule I of the Purchase Agreement is hereby further amended by inserting
in the appropriate alphabetical order the following new definitions:

“Additional Investment Closing” means the closing at which the Additional
Investment Note is sold to the Purchaser.

“Additional Investment Closing Date” means the Business Day on which all
conditions for the Additional Investment Closing have been satisfied or are
capable of being satisfied, or such other date as agreed to by the Parties.

“Additional Investment Note” has the meaning set forth in Section 1.1(c).

“Additional Investment Transaction Expenses” means all out-of-pocket costs and
expenses, including attorneys and accountants fees, incurred in connection with
the Purchaser’s consideration of the transactions contemplated in connection
with the purchase of the Additional Investment Note and this First Amendment,
the preparation of the Revised Business Plan, the drafting and negotiation of
definitive agreements, the execution of the First Amendment and the consummation
of the transaction contemplated under the First Amendment, including but not
limited to the purchase of the Additional Investment Note.

“Additional Investment Warrant” has the meaning set forth in Section 5.20.

“Additional Secured Convertible Notes” has the meaning set forth in the Senior
Secured Convertible Note and the Additional Investment Note.



--------------------------------------------------------------------------------

“Adjusted Net Proceeds” has the meaning set forth in Section 5.21.

“Asset Sales” has the meaning set forth in Section 5.21.

“First Amendment” means the First Amendment to Purchase Agreement, Company
Security and Pledge Agreement, Subsidiary Security and Pledge Agreement and
Registration Rights Agreement, dated as of March 13, 2008.

“Investment Agreements” has the meaning set forth in the recitals to the First
Amendment.

“Net Proceeds” has the meaning set forth in Section 5.21.

“Revised Business Plan” has the meaning set forth in Section 2.6(i).

“Wind Investors” has the meaning set forth in Section 5.20.

“Wind Opportunity” has the meaning set forth in Section 5.20.

“Wind Stake” has the meaning set forth in Section 5.20.

15. The Purchaser acknowledges that, as of the date of this First Amendment, the
Company is in full compliance with the provisions of Section 5.16 of the
Purchase Agreement (the “Covenant”). The Purchaser reserves its right to require
the Company to implement the provisions of the Covenant as promptly as
practicable, and in any event within sixty days, following receipt of the
Purchaser’s request.

 

II. Amendments to the Company Security and Pledge Agreement.

1. Section A of the Recitals to the Company Security and Pledge Agreement is
hereby deleted in its entirety and replaced by the following new text:

“Grantor and the Secured Party have entered into a Securities Purchase Agreement
dated as of May 10, 2007 (as the same may be amended and restated from time to
time, the “Purchase Agreement”) pursuant to which the Secured Party has agreed
to purchase from the Grantor a senior secured promissory note that has an
aggregate principal amount of $12,500,000 (the “Senior Secured Note”) and, in
the event that Grantor obtains the Stockholder Approval as required in the
Purchase Agreement, a senior secured convertible promissory note that has an
aggregate principal amount of $15,000,000 (the “Senior Secured Convertible
Note”), a portion of the proceeds of which shall be used to repay the Senior
Secured Note, and a senior secured convertible promissory note that has an
aggregate principal amount of $1,500,000 (the “Additional Investment Note”, and
together with the Senior Secured Note, the Senior Secured Convertible Note and
such other promissory notes as



--------------------------------------------------------------------------------

may be purchased by the Secured Party from time to time under the terms of the
Purchase Agreement, the “Principal Notes”). Each of the Senior Secured Note, the
Senior Secured Convertible Note and the Additional Investment Note provide, and
any other Principal Notes purchased by the Secured Party may provide, for
interest to be paid in kind in the form of additional secured promissory notes
(the “Additional Promissory Notes”, and together with the Principal Notes, the
“Promissory Notes”). The purchase and sale of the Promissory Notes is governed
by the Purchase Agreement.”

2. Section B of the Recitals of the Company Security and Pledge Agreement is
hereby amended by inserting the text “or the Additional Investment Note” at the
end of said Section.

 

III. Amendments to the Subsidiary Security and Pledge Agreement.

1. Section A of the Recitals to the Subsidiary Security and Pledge Agreement is
hereby deleted in its entirety and replaced by the following new text:

“Distributed Energy Systems, Corp. (the “Company”) and the Secured Party have
entered into a Securities Purchase Agreement dated as of May 10, 2007 (the
“Purchase Agreement”) pursuant to which the Secured Party has agreed to purchase
from the Company a senior secured promissory note that has an aggregate
principal amount of $12,500,000 (the “Senior Secured Note”) and, in the event
that the Company obtains the Stockholder Approval as required in the Purchase
Agreement, a senior secured convertible promissory note that has an aggregate
principal amount of $15,000,000 (the “Senior Secured Convertible Note”), a
portion of the proceeds of which shall be used to repay the Senior Secured Note,
and a senior secured convertible promissory note that has an aggregate principal
amount of $1,500,000 (the “Additional Investment Note”, and together with the
Senior Secured Note, the Senior Secured Convertible Note and such other
promissory notes as may be purchased by the Secured Party from time to time
under the terms of the Purchase Agreement, the “Principal Notes”). Each of the
Senior Secured Note, the Senior Secured Convertible Note and the Additional
Investment Note provide, and any other Principal Notes purchased by the Secured
Party may provide, for interest to be paid in kind in the form of additional
secured promissory notes (the “Additional Promissory Notes”, and together with
the Principal Notes, the “Promissory Notes”). The purchase and sale of the
Promissory Notes is governed by the Purchase Agreement.”

2. Section B of the Recitals of the Subsidiary Security and Pledge Agreement is
hereby amended by inserting the text “or the Additional Investment Note” at the
end of said Section.



--------------------------------------------------------------------------------

IV. Amendments to the Registration Rights Agreement.

1. Recital A of the Registration Rights Agreement is hereby amended by inserting
the following new text “, and may make additional investments in the Company or
one of its Affiliates from time to time,” immediately following the text “an
investment in the Company” therein.

2. The definition of “Registrable Securities” is hereby amended by inserting the
following new text before the period at the end of the definition “; for the
avoidance of doubt, Registrable Securities includes any shares of Common Stock
acquired by any Holder upon the conversion of any of the Senior Secured
Convertible Note, the Additional Investment Note or any Additional Secured
Convertible Notes (in each case as defined in the Purchase Agreement), or the
exercise of any of the Initial Investment Warrant, the Subsequent Investment
Warrant or the Additional Investment Warrant (in each case as defined in the
Purchase Agreement).

 

V. Miscellaneous Provisions.

1. This First Amendment may be executed in any number of counterparts.
Signatures on this First Amendment may be communicated by facsimile or
electronic transmission and shall be binding upon the Parties so transmitting
their signatures. Counterparts with original signatures shall be provided to the
other Party following the applicable facsimile or electronic transmission,
provided that the failure to provide the original counterpart shall have no
effect on the validity or the binding nature of this Agreement. No Party shall
raise facsimile or electronic delivery of a signature or the fact that any
signature or agreement or instrument was transmitted or communicated by a
facsimile or e-mail as a defense to the formation nor enforceability of a
contract and each such Party forever waives any such defense.

2. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

3. This First Amendment is effective as of the Additional Investment Closing
Date.

4. By executing and delivering a copy hereof, the Company and each Subsidiary
Guarantor hereby agrees that all obligations owed to the Purchaser under the
Promissory Notes and the other Transaction Documents shall be guaranteed
pursuant to the Guaranties in accordance with the terms and provisions thereof
and shall be secured pursuant to the Security Documents in accordance with the
terms and provisions thereof.

5. The Company and each Subsidiary Guarantor, by signing below, hereby waives
and releases the Purchaser, its respective affiliates and its and its
affiliates’ respective directors, officers, employees, attorneys from any and
all claims, offsets, defenses and counterclaims of the Company and any
Subsidiary Guarantor arising on or prior to the date hereof in connection with
any action or inaction taken by any such Person pursuant to this First
Amendment, such waiver and release being with full knowledge and understanding
of the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.



--------------------------------------------------------------------------------

6. From and after the Additional Investment Closing Date, all references in the
Purchase Agreement and each of the other Transaction Documents to any of the
Investment Agreements, shall be deemed to be references to the Purchase
Agreement, the Company Security Pledge Agreement, the Subsidiary Security and
Pledge Agreement and the Registration Rights Agreement, as the case may be, as
amended, modified and/or restated hereby.

* * *

[Signature Pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:  

/s/ Peter J. Tallian

Name:   Peter J. Tallian Title:   CFO NORTHERN POWER SYSTEMS, INC. PROTON ENERGY
SYSTEMS, INC. TECHNOLOGY DRIVE, L.L.C. By:  

/s/ Peter J. Tallian

Name:   Peter J. Tallian Title:   Vice President PERSEUS PARTNERS VII, L.P. By:
 

Perseus Partners VII GP, L.P.

its general partner

By:  

Perseus Partners VII GP, L.L.C.

its general partner

By:  

/s/ John C. Fox

Name:   John C. Fox Title:   Senior Managing Director

[Signature Page to the First Amendment]



--------------------------------------------------------------------------------

EXHIBIT L

DISTRIBUTED ENERGY SYSTEMS

BUSINESS PLAN AND STRATEGY

B.H. CHERRY AND P. J. TALLIAN

JANUARY 30, 2008



--------------------------------------------------------------------------------

CONTENTS

 

  1. INTRODUCTION and BACKGROUND

  2. CURRENT STATE

  3. STRATEGY

  4. FINANCE

  a. Sources and uses of Cash

  5. EXECUTION AND FOCUS

  a. NW 100

  b. Megawatt Wind

  c. Power Electronics

  d. Organizational Efficiency

  e. Elimination of Non-Strategic Business Lines

  6. CONCLUSION

  7. METRICS



--------------------------------------------------------------------------------

1. INTRODUCTION AND BACKGROUND

Distributed Energy Systems Corporation (“DESC”), a NASDAQ traded public company,
is currently in a weakened financial position. In order to succeed and maximize
value for all stakeholders, DESC needs to be transformed from its current state
into a Wind Generation Equipment company. This transformation needs to be
accomplished thoughtfully, but rapidly. The following is the summary of the plan
to accomplish this transformation.

DESC was formed in 2003 thru the merger of Northern Power Systems (Northern
Power) and Proton Energy Systems (Proton Energy) Corporations. Northern Power
had previously been a small privately held company, initially focusing on wind
generation and Proton Energy focused on hydrogen technology.

Following the merger, a significant amount of working capital, approximately
$190M was available to the now merged companies. The DESC board of directors,
following a distribution of a $1.00 per share dividend, determined that their
best course of action was to invest this capital in the Proton Energy business
and certain product lines which were under development at Northern Power.

The product lines chosen for focus at Northern Power consisted of combined heat
and power (CHP) installations consisting of small conventional generating units
(and occasionally renewable/solar) for the electric and heating needs of large
commercial facilities. In most cases, Northern Power acted as the general
contractor on these fixed price contracts. Northern Power also embarked on the
installation of power supply facilities to support the needs of oil and gas
pipelines in remote and politically difficult areas.

A small service business to maintain Northern Power equipment also developed.
The revenue of this business grew with the acquisition of the Crown service
business in 2006. This business was not profitable.

The wind product lines and associated power electronics technology, residing at
Northern Power, received minimal internal funding and relied primarily on
government R&D funding for advancement. The product was designed for very harsh
and remote locations and was small (100Kw) and expensive relative to
competitor’s equipment. The direct drive technology, eliminating the need for a
gear box, is the competitive advantage of this product. Additionally, the
Northern Power wind team is internationally recognized for their expertise and
vision. Approximately a dozen units were sold prior to 2007. The units operate
well and are recognized for their innovative design and durability. Initial
development work on a larger scale (1.5 Mw) unit was also completed under a DOE
grant.

The Northern Power business strategy was largely unsuccessful. In retrospect,
the primary reasons for the failure were:

 

  •  

lack of clear competitive advantage in areas selected for focus



--------------------------------------------------------------------------------

  •  

lack of experience in performing retrofit engineering procurement and
construction (EPC) work and

 

  •  

poor estimating, execution and project control processes and procedures.

The former Proton business also generated significant losses, but has recently
been more successful. However, Proton did not achieve positive cash flow through
2007.

The company, once well capitalized, did not invest in the wind and power
electronics business, the one business where there is a clear competitive
advantage, solid intellectual property and know-how.



--------------------------------------------------------------------------------

2. CURRENT STATE

The wind generation equipment business remained competitive in technology but
not cost or size. A cost reduction strategy has been outlined for the NW 100B
and is underway. The cost reduction strategy will require both technical
modifications and higher volumes in order to be successful. Detailed
manufacturing plans have been prepared and work is underway to build the first
three NW 100B machines for a US customer order. A 2.2Mw machine is in the
concept stage and is leveraging NW 100 experience as well as the initial
development work done on the 1.5Mw machine. Joint venture opportunities with
experienced manufacturing companies are underway and are well beyond the initial
discussion stage. The worldwide wind generation equipment business at utility
scale (greater than 2 Mw) is strong (approx $ 18B) and growing at approximately
25% annually. The smaller wind turbine business is strengthening as renewable
technology gains momentum world wide for environmental and substantial increases
in fossil fuel costs.

The company is in the process of the final resolution of its remaining CHP
project, Honeywell Stockton. The oil and gas business consists of one potential
contract with Pemex, the Mexican oil national oil company. DESC is exploring the
possibility of selling the rights to the Pemex contract in order to focus its
management on its core wind business. Northern Power has given notice of
termination to 7 of its service business customers, and is reviewing the
remaining 23 customer contracts to determine if additional unprofitable
contracts can be terminated or renegotiated. Company management is also working
to identify a qualified purchaser of the service business.

Proton Energy is close to cash break-even and is for sale.

DESC has very limited working capital. Future opportunities for the company will
require significant additional investment from outside sources of capital.



--------------------------------------------------------------------------------

3. STRATEGY

The strategy for maximizing the value of DESC is straightforward:

 

  •  

Focus all resources on growing the wind generation product lines.

 

  •  

Take advantage of the strong and growing wind and renewable energy markets to
transform DESC into a profitable wind generation equipment business.

To achieve this opportunity, significant external capital will be required. DESC
will sell or complete its exit of poorly performing product lines.

The management of the business is being refocused and reorganized to narrowly
concentrate on the strategy. Further workforce reductions in those areas not
directly engaged in the wind equipment business will take place in the first
quarter, 2008.

Because of the minimal amount of remaining cash, extreme care in cash management
will continue to be exercised. A required aspect of a successful strategy is the
prompt sale of Proton Energy which will provide modest additional working
capital prior to potential third party investment.

Critically important is the establishment of the Northwind 100B product and
technology in the marketplace. The Northern sales force, will focus exclusively
on sales of this product in the US, Canadian, and Latin American markets. Sales
in South America, India and Europe will be handled by manufacturer’s
representatives.

The initiation of the development of the 2.2 Mw wind turbine will be done in
cooperation with a large, Brazilian based manufacturer (IESA) and a US partner.
The direct drive technology will be the critical technical advantage of the
product. The key to creating significant value for DESC is the successful entry
into the Mw marketplace.

The path to this larger opportunity will require co-venturing with large
financial (e.g. Google) and strategic (e.g. AES) investors. An initial financing
round of approximately $ 50MM will be required to significantly ramp up the
100Kw generator production and to develop prototype generators in the 2.2 Mw
size range. Other intermediate size generation technology will also be
investigated to determine whether it improves the Company’s market position.



--------------------------------------------------------------------------------

4. FINANCE –

4.1

The Company has updated its cash balance spreadsheet and it is attached to this
document (See Attachment A). The starting point for the analysis is the detailed
model prepared in early November by Peter Tallian and JP Bauman. In late
December, this base model was updated for current business conditions and
reflected the production of 16 NW 100’s and initial, moderate development on the
Megawatt program. The December model did not assume either a Proton sale or the
proceeds from the sale of the Connecticut facility. The December model assumed a
new investment by Perseus of $ 3M ($2.8M after expenses).

The January model, attached, established a new base case with minimum NW 100
sales and production. This base case reflects (a) the actual December ending
cash position of $3.2M (vs. the prior estimate of $2.0M (b) the production and
sale of 10 NW 100 units in 2008 and (c) funding for basic, minimal Megawatt
development. The December ending cash position exceeds prior estimates due to
earlier than anticipated A/R collections.

The January base case demonstrates the requirement for modest additional
investment, beyond the $3M Perseus investment, early in Q2. It is projected that
the proceeds from the potential Proton sale (approximately $3.0M after expenses)
would be available by the end of Q2 08. Management is actively working to obtain
timely third party investment as outlined in this document.

In addition to the base (Min NW 100 Production) January model, we have prepared
an estimate of the cash requirements which are consistent with the current
business plan to produce and sell 80 NW 100’s in 2008.

Assumed in the cash sources and uses are the one time tooling and start up costs
of approximately $750,000 associated with the First Article of Production. Costs
for the first 10 units being manufactured are assumed to be approximately
$180,000/unit. Costs of $150,000/unit are assumed for Units 11 thru 80. All
units are assumed to be sold at $200,000/unit.

Associated with this case, there is a requirement for approximately $2-3M of
additional working capital or significant credit enhancement equivalent, beyond
the January ‘08, $3M Perseus investment, to support this 80 unit plan. The need
for this working capital arises starting in late Q1 08.

Working capital requirements are clearly impacted by the current credit quality
of the Company. The assumptions used in the model assume up to 75% down payments
required on long-lead orders. The small samples of long lead orders that have
already been placed have required full pre-payment. In addition, payments by
potential customers are assumed to be 10% on order, 35% paid 60 days prior to
shipment, 45% paid 60 days after shipment, and the final 10% held as retention
for 120 days after shipment. As the company’s prospects improve,



--------------------------------------------------------------------------------

management will work to improve payment terms for both purchases and sales.
Furthermore, Perseus LLC may be able to provide credit enhancing recommendations
which would have the effect of reducing working capital requirements.



--------------------------------------------------------------------------------

5. EXECUTION and FOCUS

5.1 Northwind 100 Product Line

The Northwind 100 (“NW 100”) wind turbine, first delivered to NREL in January
2001 primarily developed through the utilization of US DOE R&D funding, was
principally designed for use in harsh and remote environments. The generator
utilized advanced technology to attain this low maintenance, high efficiency
performance. In particular, the Northern Power permanent magnet, direct drive
system eliminated the principal cause of maintenance events for other units, the
gearbox.

The NW 100 technology has continued to evolve and the NW 100B is now undergoing
long-term reliability testing at NREL. An improved NW 100B model is currently in
final design and production of the first article for third quarter, 2008
completion. A preliminary plan for manufacturing and delivery of the first 50
units is being refined and will be finalized by the end of Q1. The program for
the production of the next 200 units is being developed and will be completed by
the end of Q2.

Sales of the NW 100 have been a primary focus for the last ninety days. In
December, 2007, 4 NW 100A units, previously manufactured, were sold to AVEC
(Alaskan Village Electrical Cooperative). 3 NW 100B Units have been sold to SED
(“Sustainable Energy Development), a New England distributor for Northern Power.

With a reorganized and refocused sales force, Northern Power has set a sales
target of a total of 35 NW 100B units to be sold in the first half of 2008. A
total of 80 units is the target for the full year, 2008. This level of bookings
represents approximately $16M of orders at the $200K unit price.

The company’s ability to manufacture the equipment required to fulfill these
sales quotas is significantly dependent upon the availability of additional
working capital for the procurement of long lead items in Q1. This is
particularly true for Units 11-15, and any other Units which require incremental
working capital prior to the sale of Proton. (See Section 4 for more details).

Note that the company will not commit to sell any units unless adequate working
capital to secure needed materials and equipment is assured. Thus, in the face
of a potentially successful sales campaign, cash may turn out to be the limiting
factor in NW 100 sales growth.

Target markets for the NW 100B are remote village power (off grid) such as AVEC,
net metering applications in the US such as SED, US government facilities and
developing wind farm activities in South America and Mexico. The largest
potential market for the NW 100B is the US retrofit market (primarily vintage
1980 units in California). The



--------------------------------------------------------------------------------

retrofit market is highly price sensitive due to competition with existing unit
rebuilds. It is estimated that a price of approximately $ 130,000/unit is
required to assure success in this market. To assure success in the retrofit
marketplace, continued, meaningful cost reductions will need to be secured. A
plan to achieve this cost reduction has been completed and is continuously being
refined and updated. Note that penetration of the retrofit market is not assumed
in the current plan.

Current manufacturing and transaction costs on the sale of less than 10 units
significantly reduce product line profitability and consequently access to
markets where multi unit transactions are available is critical. Therefore
success in retrofit and other market channels with multiple unit sales
opportunities are of significant importance to sustainable profitability.

In order to accomplish the significant increase in production capacity and
associated cost reductions, substantial improvements will be required in all
aspects of the production cycle. These improvements result from the need to
transform the manufacturing process in Barre from a single unit approach to
production to a volume assembly production cell. Additional purchasing power and
requirements will support the need and value of strategic procurement
capability. The sales targets outlined above will require increasing production
and assembly rates beyond 200 units per year. Additional attention will be
required in the quality assurance and control discipline, particularly in the
assurance of quality and timely performance of sub supplier facilities.

To reiterate, sales targets for the NW 100B are:

 

Q1 2008       15 Q2 2008       20 Q3 2008    20    Q4 2008    25    Total 2008
   80    Total 2009    120    Production targets for the first 80 units are:
Q3 2008    20    Q4 2008    35    Q1 2009       25



--------------------------------------------------------------------------------

5.2 Utility Scale Wind Generation (NW2.2MW)

The wind energy market is currently experiencing strong growth, with market
forces in place to drive this growth for the foreseeable future. Global wind
capacity is expected to increase from 74GW to just over 200GW by 2011, a CAGR of
22.3%. The increase in demand for wind generation equipment began in Europe and
has continued in the US as well the Asian markets. In the past 5 years for
example in the EU, more than 25% of all new generation has been wind. The annual
rate of installations is projected to increase from 15GW to 33.5GW by 2011. This
projected increase will put significant supply pressure on the current wind
turbine and underlying component supply chains. These supply chains are already
at full capacity and subject to lead times of 18 to 24 months.

The strong demand and tight supply situation is creating opportunities for new
wind turbine suppliers to enter the market. Clipper Wind installed the first
commercial versions of its new 2.5MW wind turbine in late 2006, and currently is
carrying a firm backlog of over 300MW.

This increase in market demand has been driven by:

 

  •  

Favorable energy policy, with a combination of incentives and government
mandates for renewable generation and Renewable Portfolio Standards (“RPS”),

 

  •  

Substantially increased environmental awareness by users and generators, and

 

  •  

Increasing energy costs, and the increased cost effectiveness of wind as a
source of electricity.

Northern Power is positioned to lead a new entry into this market. Based on the
same design philosophy and technical approach as the proven NW100, Northern
Power is developing the NW2.2MW utility scale wind turbine. The NW2.2MW uses an
innovative direct drive, gearless drivetrain directly coupled to a high
performance rotor with individual blade pitch control. The advanced design of
the NW2.2MW is expected to yield the performance and reliability advantages of a
direct drive configuration with comparable turbine mass, shipping logistics, and
installation crane requirements as typical geared wind turbines. The full rated
proprietary FlexPhase power converter allows the NW2.2MW to meet the latest grid
interconnect and fault ride-through requirements, and allow operation even on
relatively weak utility systems.

The wind turbine market is demanding increasing levels of energy capture and
availability, ease of installation, reduced O&M costs, and advanced grid
integration capabilities. The NW2.2MW uses breakthrough advances in permanent
magnet generator and power electronics technology to meet these market demands,
and to provide a clear alternative to today’s typical wind turbine designs.

The development program to design, build, and test the NW2.2MW wind turbine is
underway, and currently in the critical design phase. Successful completion of
this development program will result in two pre-production wind turbine units in
operation by mid 2009, with design and performance testing underway to receive
certification to international standards.



--------------------------------------------------------------------------------

Northern Power is working to establish a strong technology position, a robust
supply strategy, and strategic alliance partners in key wind markets to bring
the NW2.2MW wind turbine to market. In order to successfully execute the
development and commercialization program for the NW2.2MW, Northern Power
requires significant additional capital as well as additional management and
manufacturing support.

The completion of a consortium to manufacture the NW2.2MW will result in a
Venture that has the potential to create significant value for current DESC
stakeholders as well as new investors and partners. DESC is seeking investment
from a select group of large financial investors and is in the process of
completing a manufacturing joint venture with a large Brazilian manufacturing
organization (IESA). DESC plans to secure additional expertise thru the
inclusion of a strong US player with the investment appetite and the capability
to play a lead role in the manufacturing and delivery of the NW2.2MW to the
market.

Goals for the establishment of the Megawatt Wind Venture are below:

 

•  

Q1 2008    Complete Agreement with lead Financial Investor

 

•  

Q1 2008    Complete Agreement with IESA

 

•  

Q2 2008    Complete Agreement with lead Strategic Investor

 

•  

Q2 2008    Complete funding for first round financing

 

•  

Q1 2009    Complete design of NW2.2MW

 

•  

Q2 2009            Install prototypes and begin field operation

 

•  

Q1 2010            Receive IEC certification

 

•  

Q3 2010    Complete sale and production of 10-20 units



--------------------------------------------------------------------------------

5.3 Power Electronics

DESC has identified power electronics capability as a potential technology gap
for some wind turbine and distributed generation competitors. DESC power
electronics design capability is a core competency, encompassing a wide range of
skills including analytical modeling, power and control circuit design, and
real-time software development. This internal capability gives the team full
design capability to optimize power converter designs and capabilities for DESC
wind turbine applications and potentially provide the basis for a standalone
product line.

With support from NREL and DOE, DESC has developed and delivered its FlexPhase™
modular power converter. The FlexPhase product line was specifically designed to
meet the needs of advanced MW class wind turbine applications, and offers high
efficiency, extremely high output power quality, low generator stress, and
advanced grid support and fault ride-through capabilities.

To date Distributed Energy Systems has manufactured or has in process about 50MW
of FlexPhase power converters for non wind applications, including advanced
motor control and grid support applications, and will use the FlexPhase system
as the NW2.2 MW power converter platform.

DESC has ten power electronics patents issued or pending, the most critical of
which is circuit topology that allows for high power density and less silicon
switching devices (IGBT transistors).

In addition to supporting the DESC wind generator product line needs, a
potential high value opportunity exists to sell, design and build FlexPhase
converters in the 1-5 MW size range for other wind turbine manufacturers and
third party applications unrelated to wind. Rapid growth of the wind industry in
is pushing OEMs such to develop additional vendor capacity for key components,
and PE is increasingly identified as an important technology in a “modern”
utility grid. Limited initial efforts to sell PE technology to non DESC wind
OEM’s has been disappointing thus far, therefore leading to the recommended
re-evaluation of this market segment as a significant product line. This
re-evaluation will be completed by the end of Q1.

5.4 Elimination of Non-Strategic Business Lines

The prior strategy of Northern Power has resulted in the company dealing with
unprofitable remnants of major business lines.

5.4.1 Service

The Service business line consists of domestic and international service and an
aftermarket parts business.



--------------------------------------------------------------------------------

Due to poor contracting, several domestic service contracts are unprofitable.
Northern Power has taken steps to terminate seven of these unprofitable
contracts, taking advantage of their termination provisions. DESC is currently
reviewing the remaining two dozen contracts to determine appropriate next steps
which will facilitate the sale of the remaining business. This analysis and
negotiation is a work in progress and is targeted for completion within the
second quarter, 2008. The subset of profitable contracts yields approximately
$1.0M of annual gross profit prior to service related SG&A. Management has
concluded that this business line should be sold to generate short term cash and
further allow focus on core wind generation businesses.

5.4.2 Oil and Gas.

The Oil and Gas business currently consists of a single opportunity with Pemex
valued at approx $ 3MM with a contract gross profit margin of approx 25%.
Northern Power is in the process of negotiating the sale of this contract to a
3rd Party. If unsuccessful, Northern will exit this business.

5.5 Organizational Efficiency.

As a result of the turbulence DESC has seen in 2007 and the evolution of its
business plan, several organizational efficiency studies have been completed.
These efforts examined the level of affordable headcount upon the sale of Proton
Energy and the rationalization of non-core Northern Power business lines.
Headcount as of December, 2007 is approximately 193. A headcount level for DESC
in the 75-85 person range (direct shop labor not included) would enable wind
product line and related power electronics development and initial
manufacturing. Included in the headcount would be the necessary sales, marketing
and business development team, required G&A staff and executive staff. The
personnel reductions will be started by the end of January and will be completed
by the end of the first quarter, 2008.

The management of the business will be consistent with the new mission and
organizational changes will be made as required. Hiring of critical skills in
manufacturing, purchasing, sales and accounting will take place within the first
120 days of 2008 and will backfill to some degree the RIF which will have
occurred.



--------------------------------------------------------------------------------

6. CONCLUSION

 

  1. DESC will be transformed into a Wind Generation Equipment Company to
maximize value for all stakeholders.

 

  2. The new venture must be adequately capitalized and financed.

 

  3. Additional sources of capital, including the sale of Proton must be
obtained in Q2 of 2008 to allow success in 3 below.

 

  4. All sales and marketing targets for 2008 and beyond must be met. Margins,
sales and purchasing payment terms must be met and/or improved.

 

  5. DESC management must be narrowly focused on accomplishing the Wind
Generation Goals and all others which facilitate the transformation.

 

  6. There must be NO new problems.



--------------------------------------------------------------------------------

7.Metrics

The following metrics* will be used to measure progress:

 

1. Continuation of the Company’s cost reduction plan that eliminates all
nonessential programs as promptly as practicable:

 

  a. Complete 10% Runrate reduction plan by 1/31/08

 

  b. Implement 10% Runrate reduction plan by end of Q1

 

  c. Rationalize disposition of Remaining Pemex Contract by 2/15/08

 

2. Bring Northwind 100 to market as soon as promptly as practical:

 

  a. Sale of 15 Units in Q1

 

  b. Sale of 20 Units in Q2

 

  c. Maintain manufacturing schedule consistent with delivery schedule above.

 

3. Termination of unprofitable service contracts of the Company, to the extent
legally possible on reasonable terms, and a recommendation regarding the
disposition of the Company’s remaining service business:

 

  a. Complete termination of first 7 contracts by 1/31/08

 

  b. Complete evaluation of remaining service Contracts by 2/28/08

 

  c. Complete agreement for Sale or exit from business by end of Q1

 

4. Evaluation of the potential for the development of the Company’s Power
Electronics as a standalone product line:

 

  a. Decision as to whether viable separate product line by end of Q1.

 

5. The use of commercially reasonable efforts to effect the prompt sale of the
Company’s Proton Energy business, it being understood that the ultimate decision
whether to accept or reject any offer shall be made by the Board in its sole
discretion, acting in the exercise of its fiduciary duties:

 

  a. Complete P/S agreement with buyer by end of Q1

 

  b. Close sale of Proton by end of Q2

 

6. Commencement of negotiations with Google.org or other strong financial player
with respect to a joint venture to develop the Company’s wind turbine products:

 

  a. First meeting with Google prior 1/30/08

 

  b. Completion of investment MOU prior end of Q1

 

  c. Preliminary funding from Google or equivalent prior end of Q2



--------------------------------------------------------------------------------

7. Identification of a US-based company as an equity partner in connection with
the development of the Company’s megawatt scale wind turbine:

 

  a. Evaluate candidate list and engage 3 candidates in discussions by end of Q1

 

  b. Close MOU by end of Q2

 

  c. Complete JV by end of Q3

 

* For convenience Perseus proposed metrics and the order in which they were
presented is used.



--------------------------------------------------------------------------------

FORM OF WARRANT

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE BEEN ACQUIRED BY THE HOLDER FOR
ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE DISTRIBUTION
OF SUCH SECURITIES. NEITHER THE SECURITIES NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) AND ANY APPLICABLE STATE SECURITIES LAWS
AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND COMPLIANCE WITH SUCH STATE
SECURITIES LAWS, IN COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR
OTHERWISE DISPOSED OF WITHOUT AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/OR COMPLIANCE IS NOT
REQUIRED.

 

No.:                         [Issue Date]

WARRANT

TO PURCHASE COMMON SHARES

OF

DISTRIBUTED ENERGY SYSTEMS CORP.

1. Issuance of Warrant. FOR VALUE RECEIVED, on and after the date of issuance of
this Warrant, and on the terms and subject to the conditions herein set forth,
the Holder (as defined below) is entitled to purchase from Distributed Energy
Systems Corp., a corporation incorporated under the laws of the State of
Delaware (the “Company”), at any time before 5:00 p.m. New York time on [Date 5
years from Issue Date] (the “Termination Date”), at a price per share equal to
the Warrant Price (as defined below and subject to adjustment as described
below), the Warrant Stock (as defined below and subject to adjustment as
described below) upon exercise of this warrant (this “Warrant”) pursuant to
Section 6 hereof or conversion of this Warrant pursuant to Section 7 hereof.

2. Definitions. As used in this Warrant, the following terms have the
definitions ascribed to them below:

(a) “Business Day” means any day other than a Saturday, Sunday or other day on
which the national or state banks located in the State of New York, the State of
Connecticut or the District of Columbia are authorized to be closed.

(b) “Commencement Date” means [Issue Date].

(c) “Common Shares” means shares of the common stock, par value $0.01 per share,
of the Company.



--------------------------------------------------------------------------------

(d) “Holder” means Perseus Partners VII, L.P., or its successors or assigns.

(e) “Purchase Agreement” means the Securities Purchase Agreement by and between
the Company and Perseus Partners VII, L.P., dated May 10, 2007, as the same may
be amended and restated from time to time.

(f) “Warrant Price” means $0.33, subject to adjustment as described in Section 3
hereof.

(g) “Warrant Stock” means 909,090 Common Shares, subject to adjustment as
described in Section 3 hereof or in accordance with Section 7 hereof.

Any other capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

3. Adjustments and Notices. The Warrant Price and the number of shares of
Warrant Stock shall be subject to adjustment from time to time in accordance
with this Section 3.

(a) Adjustment for Splits and Combinations. If the Company shall at any time or
from time to time after the Commencement Date effect a stock split of the
outstanding Common Shares, the Warrant Price in effect immediately before that
stock split shall be proportionately decreased, and, conversely, if the Company
shall at any time combine the outstanding Common Shares into a smaller number of
shares, the Warrant Price in effect immediately before that combination shall be
proportionately increased. Any adjustment under this Section 3(a) shall become
effective at the close of business on the date the stock split or combination
becomes effective.

(b) Adjustment for Common Shares Dividends and Distributions. If the Company at
any time or from time to time after the Commencement Date issues, or fixes a
record date for the determination of holders of Common Shares entitled to
receive, a dividend or other distribution payable solely in additional Common
Shares, in each such event the Warrant Price that is then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Warrant Price then in effect by a fraction (i) the numerator of which is the
total number of Common Shares issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date, and (ii) the
denominator of which is the sum of the total number of Common Shares issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of Common Shares issuable in
payment of such dividend or distribution; provided, however, that if such record
date is fixed and such dividend is not fully paid or if such distribution is not
fully made on the date fixed therefore, the Warrant Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Warrant Price shall be adjusted pursuant to this Section 3(b) to reflect the
actual payment of such dividend or distribution.

(c) Adjustments for Other Dividends and Distributions. If the Company at any
time or from time to time after the Commencement Date issues, or fixes a record
date for the determination of holders of Common Shares entitled to receive, a
dividend or other distribution payable in securities of the Company other than
Common Shares or other property, in each such

 

2



--------------------------------------------------------------------------------

event provision shall be made so that the Holder shall receive upon exercise or
conversion of this Warrant, in addition to the number of Common Shares
receivable hereupon, the amount of securities of the Company or other property
which such Holder would have received had this Warrant been exercised for or
converted into Common Shares on the date of such event and had they thereafter,
during the period from the date of such event to and including the exercise or
conversion date, retained such securities or other property receivable by them
as aforesaid during such period, subject to all other adjustments called for
during such period under this Section 3 with respect to the rights of the
Holders of this Warrant or with respect to such other securities or other
property by their terms. As used herein, the term “other property” does not
include cash.

(d) Adjustment for Reclassification, Exchange and Substitution. If at any time
or from time to time after the Commencement Date, the Common Shares issuable
upon the exercise or conversion of this Warrant is changed into the same or a
different number of shares of any class or series of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets provided for elsewhere in this Section 3), then
in any such event the Holder shall have the right upon the exercise or
conversion of this Warrant to receive the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification
or other change by holders of the number of Common Shares which the Holder of
this Warrant could have received had such Warrant been exercised or converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided in this Warrant or with respect to
such other securities or property by the terms thereof.

(e) Reorganizations. If at any time or from time to time after the Commencement
Date, there is a capital reorganization of the Common Shares (other than a
recapitalization, subdivision, combination, reclassification, exchange or
substitution of shares provided for elsewhere in this Section 3), as a part of
such capital reorganization provision shall be made so that the Holder shall
thereafter be entitled to receive upon exercise or conversion of this Warrant
the number of shares or other securities or property of the Company to which a
holder of the number of Common Shares deliverable upon such exercise or
conversion would have been entitled on such capital reorganization, subject to
adjustment in respect of such securities by their terms. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3 with respect to the rights of the Holder after such capital
reorganization to the end that the provisions of this Section 3 (including
adjustment of the Warrant Price then in effect and the number of shares issuable
upon exercise or conversion of this Warrant) shall be applicable after that
event and be as nearly equivalent as practicable.

(f) Certificate of Adjustment. In each case of an adjustment or readjustment of
the Warrant Price for the number of common Shares or other securities issuable
upon exercise or conversion of this Warrant, the Company, at its own expense,
shall cause its Chief Financial Officer to compute such adjustment or
readjustment in accordance with the provisions of this Warrant and prepare a
certificate showing such adjustment or readjustment, and shall mail such
certificate, by first class mail, postage prepaid, to the Holder at the Holder’s
address as shown in the Company’s books. The certificate shall set forth such
adjustment or readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. No adjustment in the Warrant Price shall be
required to be made unless it would result in an increase or decrease of at
least one cent, but any adjustments not made because of this sentence shall be
carried forward and taken into account in any subsequent adjustment otherwise
required hereunder.

 

3



--------------------------------------------------------------------------------

(g) Adjustment to Number of Shares of Warrant Stock. In the event the Warrant
Price is adjusted under any provision of this Section 3, the number of shares of
Warrant Stock shall be simultaneously adjusted by multiplying the number of
shares of Warrant Stock by a fraction, the numerator of which is the Warrant
Price in effect immediately prior to such adjustment and the denominator of
which is the Warrant Price in effect immediately after such adjustment.

(h) Notices of Record Date. Upon (i) the establishment by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders of such securities who are entitled to receive any dividend or other
distribution, or (ii) any capital reorganization of the Company, any
reclassification or recapitalization of the shares of the Company, any merger or
consolidation of the Company with or into any other Company, or any transfer of
all or substantially all the assets of the Company to any other Person or any
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the Company shall mail to the Holder at least twenty Business Days prior to the
record date specified therein a notice specifying (A) the date on which any such
record is to be taken for the purpose of such dividend or distribution and a
description of such dividend or distribution, (B) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up is expected to become effective, and (C) the date, if
any, that is to be fixed as to when the holders of record of Common Shares (or
other securities) shall be entitled to exchange their Common Shares (or other
securities) for securities or other property deliverable upon such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up.

(i) No Impairment. The Company shall not amend its Certificate of Incorporation
or Bylaws or participate in any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action for the purpose of avoiding or seeking to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but shall at all times in good faith assist in carrying out all such
action as may be reasonably necessary or appropriate in order to protect the
rights of the Holder of this Warrant against dilution or other impairment as
provided herein. If the Company takes any action in breach of this Warrant, the
Holder shall be entitled to any and all remedies available at law or in equity.

(j) Fractional Share. No fractional share shall be issuable upon exercise or
conversion of this Warrant and the number of shares to be issued shall be
rounded down to the nearest whole share. If the exercise or conversion of this
Warrant shall result in the issuance of any fractional share, the Company shall
eliminate such fractional share by paying the Holder an amount computed by
multiplying such fraction by the fair market value of a full share.

(k) Other Adjustments. If and whenever the Company shall take any action
affecting or relating to the Warrants, other than any action described in this
Section 3, which in the opinion of the Board would prejudicially affect the
rights of the Holder, the Warrant Price and, if required, the number of Common
Shares to be issued upon exercise or conversion of the

 

4



--------------------------------------------------------------------------------

Warrant will be adjusted by the Board in such manner, if any, and at such time,
as the Board may, in its sole discretion, subject to the approval of any stock
exchange(s) on which the Common Shares are listed and posted for trading,
reasonably determine to be equitable in the circumstances to such Holder.

4. No Shareholder Rights. This Warrant, by itself, as distinguished from any
Common Shares purchased hereunder, shall not entitle its Holder to any of the
rights of a shareholder of the Company.

5. Reservation of Stock. On and after the Commencement Date, the Company shall
at all times reserve and keep available out of its authorized but unissued
Common Shares, solely for the purpose of effecting the exercise or conversion of
this Warrant and all other Warrants, such number of its Common Shares as shall
from time to time be sufficient to effect the exercise or conversion of this
Warrant and all other Warrants; and if at any time the number of authorized but
unissued Common Shares shall not be sufficient to effect the exercise or
conversion of this Warrant and all other Warrants, the Company will take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued Common Shares to such number of shares as shall be
sufficient for such purpose. Issuance of this Warrant shall constitute full
authority to the Company’s officers who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Warrant Stock issuable upon the exercise or conversion of this Warrant.

6. Exercise of Warrant.

(a) Voluntary Exercise. This Warrant may be exercised as a whole or in part by
the Holder, at any time after the date of issuance of this Warrant and prior to
the termination of this Warrant, by the surrender of this Warrant, together with
the Notice of Exercise and Investment Representation Statement in the forms
attached hereto as Attachments 1 and 2, respectively, duly completed and
executed, and containing a form of signature guarantee reasonably acceptable to
the Company, at the principal office of the Company, specifying the portion of
the Warrant to be exercised and accompanied by payment in full of the Warrant
Price in cash or by bank draft or wire transfer with respect to the shares of
Warrant Stock being purchased. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the Person entitled to receive the
shares of Warrant Stock issuable upon such exercise shall be treated for all
purposes as the holder of such shares of record as of the close of business on
such date. As promptly as practicable after such date, and in any event within
three Business Days, the Company shall issue and deliver to the Person or
persons entitled to receive the same a certificate or certificates for the
number of full shares of Warrant Stock issuable upon such exercise. If this
Warrant shall be exercised for less than the total number of shares of Warrant
Stock then issuable upon exercise, promptly after surrender of this Warrant upon
such exercise, and in any event within three Business Days, the Company will
execute and deliver a new warrant, dated the date hereof, evidencing the right
of the Holder to the balance of this Warrant Stock purchasable hereunder upon
the same terms and conditions set forth in this Warrant.

(b) Payment of Taxes. The Company will pay all transfer taxes or charges that
may be imposed with respect to the issue or delivery of Common Shares upon
exercise or

 

5



--------------------------------------------------------------------------------

conversion of this Warrant, except for any tax or other charge imposed in
connection with any transfer involved in the issue and delivery of Common Shares
in a name other than that in which this Warrant was registered.

7. Conversion. In lieu of exercising this Warrant or any portion of this
Warrant, at any time the Holder of this Warrant shall have the right to convert
this Warrant or any portion of this Warrant into Warrant Stock by the surrender
of this Warrant, together with the written Notice of Conversion and Investment
Representation Statement in the forms attached hereto as Attachments 3 and 2,
respectively, duly completed and executed, and containing a form of signature
guarantee reasonably acceptable to the Company, at the principal office of the
Company, specifying the portion of the Warrant to be converted. The number of
shares of Warrant Stock to be issued to the Holder upon such conversion shall be
computed using the following formula:

X=(P)(Y)(A-B)/A

 

where    X =   the number of Common Shares to be issued to the Holder for the
portion of the Warrant being converted.    P =   the portion of the Warrant
being converted expressed as a decimal fraction.    Y =   the total number of
Common Shares issuable upon exercise of the Warrant in full.    A =   the fair
market value of one share of Warrant Stock which means the fair market value of
the Warrant Stock as of the last Business Day immediately prior to the date the
Notice of Conversion is received by the Company, as reported in the principal
market for such securities or, if no such market exists, as determined in good
faith by the Company’s Board.    B =   the Warrant Price on the date of
conversion.

Any portion of this Warrant that is converted shall be immediately canceled.
This Warrant or any portion of this Warrant shall be deemed to have been
converted immediately prior to the close of business on the date of its
surrender for conversion as provided above, and the Person entitled to receive
the shares of Warrant Stock issuable upon such conversion shall be treated for
all purposes as the holder of such shares of record as of the close of business
on such date. As promptly as practicable after such date, and in any event
within three Business Days of the conversion, the Company shall issue and
deliver to the Person or Persons entitled to receive the same a certificate or
certificates for the number of full shares of Warrant Stock issuable upon such
conversion. If the Warrant shall be converted for less than the total number of
shares of Warrant Stock then issuable upon conversion, promptly after surrender
of the Warrant upon such conversion, the Company will execute and deliver a new
warrant, dated the date of this Warrant, evidencing the right of the Holder to
the balance of the Warrant Stock purchasable hereunder upon the same terms and
conditions set forth in this Warrant. If this Warrant is converted, as a whole
or in part, after the occurrence of an event as to which Section 3(c) is
applicable, the Holder shall receive the consideration contemplated by
Section 3(c) in lieu of Common Shares.

 

6



--------------------------------------------------------------------------------

8. Transfer of Warrant. This Warrant may be transferred or assigned by the
Holder hereof as a whole or in part, provided that the transferor provides, at
the Company’s request, an opinion of counsel or other evidence reasonably
satisfactory to the Company that such transfer does not require registration
under the Securities Act or any similar requirement under the securities law
applicable with respect to any other applicable jurisdiction.

9. Termination. This Warrant shall terminate at 5:00 p.m. New York time on the
Termination Date.

10. Governing Law; Jury Waiver. This Warrant and all actions arising out of or
in connection with this Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of laws
provisions of the State of New York or of any other state. IN THE EVENT OF ANY
DISPUTE AMONG OR BETWEEN ANY OF THE PARTIES TO THIS WARRANT ARISING OUT OF THE
TERMS OF THIS WARRANT, THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE JURISDICTION
OF THE COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
RESOLUTION OF SUCH DISPUTE, AND AGREE NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION
OR SEEK TO TRANSFER ANY ACTION RELATING TO SUCH DISPUTE TO ANY OTHER
JURISDICTION. THE COMPANY AND THE HOLDER AGREE TO ACCEPT SERVICE OF PROCESS
PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 11. THE PARTIES HERETO WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS WARRANT.

11. Miscellaneous; Notices. The headings in this Warrant are for purposes of
convenience and reference only, and shall not be deemed to constitute a part
hereof. Neither this Warrant nor any term of this Warrant may be changed or
waived except by an instrument in writing signed by the Company and the Holder
of this Warrant. All notices and other communications from the Company to the
Holder of this Warrant shall be delivered personally, by facsimile or mailed via
overnight courier, to the address, facsimile number furnished to the Company in
writing by the last Holder of this Warrant who shall have furnished an address
or facsimile number to the Company in writing. If such communication is
delivered by facsimile, delivery shall be deemed given once the Holder receives
a receipt confirmation, and if mailed via overnight courier delivery shall be
deemed given on the next Business Day thereafter.

 

7



--------------------------------------------------------------------------------

ISSUED: [                    ]

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:  

 

Name:  

 

Title:  

 

Signature Page to Additional Investment Warrant



--------------------------------------------------------------------------------

Attachment 1

NOTICE OF EXERCISE

 

TO: Distributed Energy Systems Corp.

1. The undersigned hereby elects to purchase                      shares of the
Warrant Stock of Distributed Energy Systems Corp. pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price in full.

2. Please issue a certificate or certificates representing said shares of
Warrant Stock in the name of the undersigned or in such other name as is
specified below:

 

 

(Name)

 

 

(Address)

 

 

     

 

(Date)       (Name of Warrant Holder)       By:  

 

      Title:  

 

 

Attachment 1-1



--------------------------------------------------------------------------------

Attachment 2

INVESTMENT REPRESENTATION STATEMENT

Common Shares

(as defined in the attached Warrant) of

Distributed Energy Systems Corp.

In connection with the purchase of the above-listed securities, the undersigned
hereby represents to Distributed Energy Systems Corp. (the “Company”) as
follows:

(a) The securities to be received upon the exercise of the Warrant (the
“Securities”) will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling, granting
participation in or otherwise distributing the same, but subject, nevertheless,
to any requirement of law that the disposition of its property shall at all
times be within its control. By executing this statement, the undersigned
further represents that it does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer, or grant participation to such
Person or to any third person, with respect to any Securities issuable upon
exercise of the Warrant.

(b) The undersigned understands that the Securities issuable upon exercise of
the Warrant at the time of issuance may not be registered under the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state securities
laws, on the ground that the issuance of such securities is exempt pursuant to
Section 4(2) of the Securities Act and state law exemptions relating to offers
and sales not by means of a public offering, and that the Company’s reliance on
such exemptions is predicated on the undersigned’s representations set forth
herein.

(c) The undersigned agrees that in no event will it make a disposition of any
Securities acquired upon the exercise of the Warrant unless and until (i) it
shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition and (ii) it shall have furnished the Company with an
opinion of counsel or other evidence reasonably satisfactory to the Company and
Company’s counsel to the effect that (A) appropriate action necessary for
compliance with the Securities Act and any applicable state securities laws has
been taken or an exemption from the registration requirements of the Securities
Act and such laws is available and (B) the proposed transfer will not violate
any of said laws.

(d) The undersigned acknowledges that an investment in the Company is highly
speculative and represents that it is able to fend for itself in the
transactions contemplated by this statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability to bear the economic risks
(including the risk of a total loss) of its investment. The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been
asked by it satisfactorily answered by the Company. The undersigned represents
that it is an “accredited investor” within the meaning of Regulation D of the
Securities Act.

 

Attachment 2-1



--------------------------------------------------------------------------------

(e) The undersigned acknowledges that the Securities issuable upon exercise or
conversion of the Warrant must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The undersigned is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold from the Company or any affiliate of the Company, the sale
being through a “broker’s transaction” or in transactions directly with a
“market maker” (as provided by Rule 144(f)) and the number of shares being sold
during any three month period not exceeding specified limitations.

 

 

   

 

Dated:     (Typed or Printed Name)   By:  

 

    (Signature)    

 

    (Title)

 

Attachment 2-2



--------------------------------------------------------------------------------

Attachment 3

NOTICE OF CONVERSION

TO: Distributed Energy Systems Corp.

1. The undersigned hereby elects to acquire                          Common
Shares of Distributed Energy Systems Corp. pursuant to the terms of the attached
Warrant, by conversion of              percent (            %) of the Warrant.

2. Please issue a certificate or certificates representing said shares of Common
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

(Name)

 

 

(Address)

 

 

     

 

(Date)       (Name of Warrant Holder)       By:  

 

      Title:  

 

        (Title and signature of authorized person)

 

Attachment 3-1